Citation Nr: 1536887	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  08-13 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for chondromalacia patella of the left knee, currently evaluated as 30 percent disabling.

2.  Entitlement to an initial rating in excess of 10 percent for arthritis of the left knee.

3.  Entitlement to an increased evaluation for arthritis of the left hip, currently evaluated as 10 percent disabling.

4. Entitlement to an initial rating in excess of 10 percent for limitation of adduction of the left hip.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to May 1986.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The October 2006 rating decision denied a rating in excess of 30 percent for left knee chondromalacia patella and denied a rating in excess of 10 percent for arthritis of the left hip.  A notice of disagreement was received in January 2007, a statement of the case was issued in February 2008, and a substantive appeal was received in March 2008.

In an April 2010 rating decision, the RO granted service connection for degenerative arthritis of the left knee and assigned a separate 10 percent rating effective September 14, 2005, and granted service connection for limitation of adduction of the left hip and assigned a 10 percent evaluation effective November 24, 2009.   The Board considers the assignment of these ratings to be part and parcel of the Veteran's request for increased ratings for the service-connected left knee and left hip disabilities.  These rating are therefore part of the present appeal.  

In his March 2008 substantive appeal, the Veteran requested that he be scheduled for a hearing before a Member of the Board at his local RO.  This requested hearing was originally scheduled for June 2008, but the Veteran telephoned VA on the date of the hearing and provided good cause for his failure to report to the hearing.  He requested that the hearing be rescheduled.  In January 2011, the Veteran's accredited representative reiterated that the Veteran still wished to attend a Board hearing.  This hearing was scheduled for May 2011, and the Veteran was provided proper notice for this hearing in March 2011.  The Veteran failed to report for this hearing and has neither offered good cause nor requested a new hearing.  Therefore, the hearing request is deemed to have been withdrawn.

In March 2010, the Veteran testified at a personal hearing before a Decision Review Officer (DRO) at his local RO.  A transcript of this hearing was prepared and associated with the claims file.

In January 2013, the Board remanded this case for additional development, and the case has been returned for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In relevant part, the Board's January 2013 remand directed that the RO arrange for the Veteran to undergo a VA examination for his left hip and left knee disabilities.  A February 2013 report of general information reflects that the initial examination attempt may have erroneously been scheduled by a VA Medical Center (VAMC) in the wrong jurisdiction.  It was noted that the request should be sent to Columbus.  

A new examination request was initiated by the Columbus VAMC in early May 2011.  The requests for examinations of the hip and thigh and of the knee and lower leg were noted to have been cancelled in early June 2011 because the Veteran failed to report.  A notation under the "General Remarks" heading directs to "[p]lease schedule the Veteran's examination around the end of the month.  The Veteran fractured his hip and [is] currently under his doctor's orders."  It is unclear to the Board whether this notation was made in early May 2011 or June 2011, so it is unclear whether the Veteran had notified VA ahead of time or shortly following the missed examination that he would be unable to report for an examination for a few weeks.  

In any event, the Columbus VAMC gave the Veteran another opportunity to report for a VA examination.  The record reflects that the Veteran underwent a VA knee and lower leg conditions examination in March 2014.  The findings from this examination report appear to be adequate for purposes of assigning a disability rating.  

The Board notes, however, that the Veteran's left hip does not appear to have been evaluated at the time of the March 2014 knee examination.  The record contains no explanation for the absence of a left hip examination.  Given that the Veteran appears to have suffered a left hip fracture since the Board's prior remand, the Board finds it necessary to remand this claim in order to schedule the Veteran for a left hip examination. 

On remand, all outstanding VA medical records, including those from November 2010 and later, should be obtained.   

The Board further notes that in March 2014, following the March 2014 VA examination, the RO issued a rating decision in which it denied increased ratings for the Veteran's left knee chondromalacia and arthritis.  The Board notes, however, that no supplemental statement of the case has been issued in connection with these denials.  The Board finds it necessary to remand the left knee claims for the issuance of a supplemental statement of the case.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all of the Veteran's outstanding VA medical records, to include those from November 2010 and later, and ensure that those copies are associated with the claims file.

2.  Following completion of the above, arrange for the Veteran to undergo a VA examination to determine the severity of his service-connected left hip disability, rated as arthritis and limitation of adduction.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

The examiner should describe all pertinent symptomatology associated with the Veteran's left hip disability.  The examiner should provide the following information:

a.  Please state range of motion findings in all directions.

b.  Please comment on whether there is weakened movement, excess fatigability, or incoordination that is attributable to the service-connected left hip disability.  These determinations must be expressed in terms of the degree of additional range of motion that is lost due to these symptoms.  

c.  The examiner should discuss whether pain significantly limits functional ability during flare-ups or following repeated use.  These determinations must also be expressed in terms of the degree of additional range of motion that is lost due to pain on use or during flare-ups.

The examiner should also describe the extent to which the left hip disability interferes with his ability to work.

3.  After the development requested above has been completed, again review the record.  If any benefit sought on appeal (including any benefit related to the Veteran's chondromalacia patella and arthritis of the left knee) remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




